Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered September 26, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. Concur — Rosenberger, J. P., Nardelli, Ellerin, Wallach and Rubin, JJ.